UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7932



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRED MCKINLEY JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-94, CA-00-754)


Submitted:   April 28, 2003                 Decided:   June 18, 2003


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred McKinley Jones, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred McKinley Jones seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).

     A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2000).       As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’” Rose v. Lee,

252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).

     We have independently reviewed the record and conclude that

Jones    has   not   satisfied   either    standard.*   See   Miller-El   v.

Cockrell,        U.S.      , 123 S. Ct. 1029 (2003).      Accordingly, we


     *
       Jones attempts to raise an issue in his informal brief that
was not before the district court and that we decline to address.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (noting
that issues raised for the first time on appeal generally will not
be considered).

                                      2
deny a certificate of appealability, and dismiss the appeal.     We

deny Jones’s motions for appointment of counsel, for expansion of

the record, for judicial notice, and for an evidentiary hearing.

Finally, we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3